Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 1 of 36 PageID #: 15275




  UNITED STATES DISTRICT COURT                        NOT FOR PUBLICATION
  EASTERN DISTRICT OF NEW YORK

  ANDREA L. VAN VORST, KENNETH                       MEMORANDUM & ORDER
  MAHNKEN, YVETTE SOTO, and
  MARTIN J. WEINER,                                     15–CV–1667 (ERK) (PK)
                    Plaintiffs,

                  – against –

  LUTHERAN HEALTHCARE d/b/a
  LUTHERAN MEDICAL CENTER,

                                Defendant.


  KORMAN, J.:

            Andrea Van Vorst, Kenneth Mahnken, Yvette Soto, and Martin Weiner, each

  of whom is deaf, filed suit against Lutheran Healthcare (“Lutheran”) for its alleged

  failure to accommodate their disability in violation of (i) Title III of the Americans

  With Disabilities Act; (ii) Section 504 of the Rehabilitation Act; (iii) the New York

  State Human Rights Law; and (iv) the New York City Human Rights Law (“City

  Law”). If Lutheran were liable under the City Law, it would entitle plaintiffs to all

  the relief they sought. On consent of the parties, only plaintiffs’ cause of action

  under the City Law was submitted to the jury, which found that Lutheran was not

  liable.




                                             1
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 2 of 36 PageID #: 15276




        The relevant language of the City Law provides that “it is an unlawful

  discriminatory practice” for a covered entity “not to provide a reasonable

  accommodation to enable a person with a disability to . . . enjoy the . . . rights in

  question. . . .” N.Y.C. Admin. Code § 8–107(15). Here, the protected right in

  question is the right to the “full and equal enjoyment, on equal terms and conditions,

  of any of the accommodations, advantages, services, facilities or privileges of the

  place or provider of a public accommodation.” Id. § 8–107(4)(1)(a).

        After the jury returned its verdict for Lutheran and judgment was entered,

  Plaintiffs filed a timely motion for judgment as a matter of law pursuant to Fed. R.

  Civ. P. 50 (“Rule 50”) on the ground that “the evidence cannot support a verdict that

  [p]laintiffs could effectively communicate at every point of their medical care,” and

  they “were treated ‘less well’ when they received over 70 consent forms in a

  secondary language—without the benefit of an American Sign Language

  interpreter.” Pl. Br. at 1. In the alternative, plaintiffs move for a new trial pursuant

  to Fed R. Civ. P. 59 (“Rule 59”) on the grounds that one sentence of the jury

  instruction, taken out of context, was erroneous and that the verdict was against the

  weight of the evidence. Id. at 1–2.

                                    BACKGROUND

        Each of the plaintiffs is deaf, and each received medical care at Lutheran on

  multiple occasions between 2012 and 2016. During that period, Lutheran generally


                                             2
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 3 of 36 PageID #: 15277




  relied on Video Remote Interpreting (“VRI”), a videoconferencing system, to allow

  off–site interpreters to interpret deaf patients’ American Sign Language (“ASL”)1

  into English for Lutheran personnel and the personnel’s English into ASL for the

  deaf patients. The overall reliability of the VRI technology was disputed at trial, but

  the technology occasionally failed due to technical difficulties. When that occurred,

  plaintiffs communicated with their doctors and other Lutheran personnel in English

  through lipreading and by reading and writing notes. The principal focus of

  plaintiffs’ motion turns on the process used to obtain their consent to medical

  procedures and whether they were capable of understanding information that was

  conveyed to them prior to signing consent forms.

        Before addressing the plaintiffs’ legal argument, an overview of the consent

  process at Lutheran and plaintiffs’ ability to understand and read English is

  necessary. The evidence regarding the consent process was described by Marina

  Chilingarova, a former administrator at Lutheran, based on her own personal

  knowledge and experience. Chilingarova testified that usually the doctor or nurse

  practitioner who had direct contact with the patient would obtain the patient’s

  informed consent and would explain the procedures, risks, and benefits to the


  1
    ASL is “the primary language of many North Americans who are deaf and is one
  of several communication options used by people who are deaf or hard-of-hearing.”
  Noll v. Int’l. Bus. Mach. Corp, 787 F.3d 89, 99 n.1 (2d Cir. 2015) (Sack, J.
  dissenting) (citation omitted). It is a language that “employs signs made by moving
  the hands combined with facial expressions and postures of the body.” Id.
                                            3
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 4 of 36 PageID #: 15278




  patient. Trial Tr. at 742:11–15. If the patient had limited English proficiency, that

  explanation would be provided through an interpreter. Id. at 742:16–19. The

  interpreter would “be interpreting the words of the provider” and not “every single

  word” on the consent form. Id. at 673:6-15. Then it would be up to the doctor to

  determine whether or not the patient understood the procedure. Id. at 742:24–743:2.

  Usually, for deaf patients, the “interpreting of the risks and benefits [of a procedure]

  would happen . . . through video remote interpreting.” Id. at 743:20–25. Then, “after

  that process . . . the patient would be asked to actually sign the informed consent

  form.” Id. at 744:5–8. Certain consent forms, such as “Consent for Administration

  of Blood or Blood Components” and “Permission for Operation and/or Procedure

  and Anesthesia,” ask physicians at Lutheran to certify that they “have explained to

  the consenting party, the nature, purpose, benefits, risks of, and alternatives to” to

  the proposed procedures. Indeed, there are numerous examples in the consent forms

  that plaintiffs attached to their motion where doctors made such certifications even

  though the forms were not signed by an interpreter or translator. See, e.g., ECF No.

  109–1 at 1, 13–15, 16, 18–19; ECF No. 109–2 at 3–4, 13–14, 16–17, 30–32; ECF

  No. 109–3 at 2; ECF No. 109–4 at 3–5.

        Chilingarova testified that she was also “part of the training that . . . would

  encourage providers to” ask patients to “repeat whatever the plan [was] just to make

  sure that [patients] really understood and that the interpretation was correct,” a


                                             4
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 5 of 36 PageID #: 15279




  process known as “teachback.” Trial Tr. at 743:2–9. Chilingarova “encourage[ed]

  providers to [engage in teachback] when [seeking] informed consent [from] patients

  who may be deaf [or] had limited English proficiency[,] just to be sure that they

  understood the interpretation.” Id at 743:10–14.

        Of the approximately 150 languages spoken by patients of Lutheran, consent

  forms were only available in the five languages most spoken by patients—English

  (which, from the evidence described below, a jury could have reasonably concluded

  plaintiffs understood), Spanish, Chinese, Russian, and Arabic. Trial Tr. at 680:10–

  684:9. For those patients who could only read other languages, an interpreter would

  be made available “just to give the essence of what the form was saying.” Trial Tr.

  at 673:6–15. Chilingarova testified that all interpreters, regardless of language,

  including ASL interpreters who interpreted over VRI, were instructed not to interpret

  verbatim every single word on a consent form. Id.

        Because of its importance to plaintiffs’ motions, I set forth in some detail the

  evidence at trial that demonstrated each plaintiff’s ability to understand and

  communicate with their physicians in English and provide informed consent to

  medical procedures at Lutheran. I add this brief preface. Plaintiffs’ consent forms

  were admitted as part of a document dump of their medical records. A review of the

  trial record shows that only three plaintiffs—Weiner, Van Vorst, and Mahnken—

  testified about their understanding of four consent forms out of the 70 on which the


                                            5
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 6 of 36 PageID #: 15280




  plaintiffs’ motions are based. Soto was not asked about signing any consent forms.

  Although they testified about signing other forms, plaintiffs were not asked whether

  they understood those forms or why they would sign those forms without

  understanding them. The omission of this testimony is puzzling in light of my charge

  to the jury on damages, which plaintiffs requested, that it must “decide the issue of

  damages separately as to each plaintiff.” ECF No. 88 at 15 (emphasis in original).

  I only discuss here the four forms to which Weiner, Van Vorst, and Mahnken

  testified about their understanding, preceded by the evidence regarding their

  understanding of English and ability to communicate in that language by reading,

  writing, and lipreading.

        Martin Weiner: Neither Weiner’s parents nor his brother knew ASL and

  Weiner communicated with them by writing on paper. Trial Tr. at 576:25–577:4.

  As with all the other plaintiffs, when Weiner went to school, his classes were taught

  in English and not ASL. Id. at 577:5–12. Weiner enjoys reading about politics and

  sports in the New York Post, reads magazines about model airplanes, and watches

  television with closed captions “almost every day.” Id. at 580:14–581:12. He also

  worked as a printer, which required him to read backwards in order to set type. Id.

  at 577:13–578:4.

        Despite Weiner’s testimony that he only understands “very simple” English

  words, id. at 554:23–25, and what turned out to be the less than credible testimony


                                           6
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 7 of 36 PageID #: 15281




  of plaintiffs’ expert, Judy Shepard–Kegl, that he only has a third–to–fourth–grade

  English reading level, id. at 186:7–18, Weiner was able to read the 106–page

  transcript of his deposition in this case, complete a detailed errata sheet, and make

  substantive comments about his testimony. Among the many changes Weiner made

  that indicated his ability to read and understand English included correcting the

  transcript to indicate that a person he was speaking about was a “deputy VP,” as

  opposed to an “assistant vice president,” and that the phrase “be restless” should be

  used instead of “probably go mad.” Id. at 651:10–17. He also corrected the

  improper usage of the homophones “sun” and “son.”              Id. at 651:23–652:2.

  Moreover, in a separate note attached to his deposition transcript, Weiner provided

  explanations for some of his deposition testimony that he wanted to clarify but could

  not include on the errata sheet because they were substantive comments instead of

  line edits. ECF No. 51–9 at 108. As he explained in a note written in his own hand:

  “I can’t put them down on errata sheet because there are errors and corrections on

  errata sheet only.” Id. This note and errata sheet were used to impeach Weiner,

  which devasted his credibility and the credibility of plaintiffs’ expert who testified

  that each of the plaintiffs had between a first and fourth grade reading level. Trial

  Tr. at 644–45, 647–53. The jury requested Weiner’s deposition errata sheet during

  deliberations. Id. at 1185:4–12.




                                            7
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 8 of 36 PageID #: 15282




        Plaintiffs’ attorney did not show Weiner any consent forms during direct

  examination. On cross examination, Weiner claimed that he signed a consent form

  for a toenail removal procedure without understanding its contents. Id. at 625:17–

  626:2. Yet Weiner had testified at his deposition that a nurse named Stephanie

  communicated with him in ASL to explain that his toenail was going to be removed.

  Id. at 624:4–12. When confronted with this testimony, Weiner said that he did not

  remember so testifying and claimed that he did not understand “five percent” of his

  deposition testimony when he read it, which was unlikely given the corrections and

  written comments he made with respect to the deposition transcript described above.

  Id. at 624:15–17. After testifying on cross that he did not remember whether a nurse

  communicated with him in ASL prior to his signing the consent form, Weiner

  changed his story and admitted that a nurse wrote down on a piece of paper “Remove

  Nail” to which he responded “Ok, I consent to that.” Id. at 623:16–22.

        In addition to this consent form, Weiner testified that he signed discharge

  papers without an interpreter present after being prescribed an antibiotic at the

  emergency room for a urinary tract infection. Id. at 568:1–5. He claimed that ten

  days after his discharge he was still in pain and went to another hospital for

  treatment. Id. at 568:6–11. Weiner testified that his doctor at Lutheran never

  explained to him what he should do if his condition did not improve. Id. at 569:3–

  11. On cross-examination, Weiner was confronted with the discharge papers he


                                           8
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 9 of 36 PageID #: 15283




  signed, which recommended that he follow up with his primary physician within two

  days and instructed him to return to the emergency room if his symptoms worsened.

  Id. at 581:16–583:10. Weiner responded that Lutheran “gave [him] lots of paper,

  and [he] just . . . signed without the understanding of what was being said” because

  he was “not able to read it all.” Id. at 583:11–13.

        Andrea Van Vorst: When Van Vorst was in public elementary school up

  through eighth or ninth grade, her teachers did not teach her in ASL. Trial Tr. at

  79:11–80:7. Rather, she learned to read lips and to read and write in English. Id. at

  79:19–80:3. Her parents and brother never learned ASL, and she communicated

  with them by writing in English. Id. at 80:8–80:15. When she started her career as

  an encoder at a bank, Van Vorst was never provided with an ASL interpreter, and

  she communicated with her boss through lipreading and writing in English. Id. at

  80:18–81:25. In 2016, Van Vorst had a home health aide who did not know ASL

  and who communicated with her by writing back and forth in English. Id. at 82:3–

  21. Van Vorst watches television and reads the closed captions in English. Id. at

  85:10–15. She has her driver’s license and passed a written test—in English—to get

  her permit. Id. 85:16–24.

        Several of Van Vorst’s doctors testified that they have been able to

  communicate with her for years without the use of an ASL interpreter. Id. at 234–

  38, 781–82, 795–96. Van Vorst’s primary care physician, Dr. Tavrovskaya, testified


                                            9
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 10 of 36 PageID #: 15284




   that she and Van Vorst occasionally communicated with one another via handwriting

   when VRI was not working. Id. at 234:4–238:23. Indeed, by writing in English,

   Van Vorst was able to inform Dr. Tavrovskaya that she had been seeing a social

   worker for depression and responded to Dr. Tavrovskaya’s questions about her

   depression such as whether she was feeling sad, had problems concentrating, lost

   weight, or had a healthy appetite. Id. at 235:17–236:6. Van Vorst’s social worker,

   who counseled her at Lutheran, corroborated Dr. Tavrovskaya’s testimony about

   Van Vorst’s treatment for depression and testified that she was able to use VRI to

   effectively communicate with Van Vorst without ever experiencing technical

   difficulties. Id. at 858:4–868:8, 873:4–7.

         Van Vorst’s gastroenterologist, who worked part time at Lutheran and part

   time in private practice, began treating Van Vorst in 2011. Id. at 534:4–535:7. He

   testified that Van Vorst declined interpretive services and communicated with him

   through lip reading and writing. Id. at 498:11–15. He also testified that she never

   complained about his treatment of her and expressed gratitude for the care that he

   was providing. Id. at 535:13–17.

         Van Vorst’s surgeon, who was in private practice when he began treating Van

   Vorst in the 1990s and whom Van Vorst credited with saving her life, testified that

   in his decades treating her, she never asked for an interpreter and she never told him

   that she didn’t understand him. Id. at 126:20–23; 781:21–783:11. Van Vorst even


                                            10
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 11 of 36 PageID #: 15285




   wrote a note to her primary care physician praising her surgeon’s services, which

   read: “Yesterday I saw Dr. Shahin. Very good to me. I know him for many years.

   Start 18 years old. Still now.” Id. at 1045:18–1046:11.

         Van Vorst’s podiatrist, Dr. Lucido, who also began treating her when he was

   in private practice, testified that in the more than ten years and over 240 visits that

   she was his patient, Van Vorst never asked for an ASL interpreter. Dr. Lucido

   explained how he communicated with Van Vorst. Specifically, he had a dry erase

   board in his treatment room, which had diagrams of the foot and ankle, and he would

   draw pictures to explain pathology and treatment. If she had any questions, Van

   Vorst would communicate with Dr. Lucido, and he with her, by writing back and

   forth to each other on a notepad. Id. at 795:1–797:10.

         Van Vorst testified about signing two consent forms without understanding

   their contents. The first consent form related to removal of her gallbladder. Van

   Vorst testified that she was unaware that her doctors had told her that she needed

   gallbladder surgery and did not know that her gallbladder was removed until her

   deposition in this case. Id. at 64:17–68:15, 140:6–141:17. She also testified that she

   had no marks on her body related to her gallbladder being removed, but had several

   marks related to hernias. Id. at 64:23–65:2. Yet the Complaint in this case, which

   was filed before Van Vorst was deposed and a portion of which was read to the jury,

   specifically alleges that she underwent “open cholecystectomy surgery”—the


                                             11
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 12 of 36 PageID #: 15286




   medical term for gallbladder removal. Id. at 816:22–817:9. And the surgeon who

   performed the procedure testified that he performed open gallbladder surgery, as

   opposed to a laparoscopic removal, which left a four-to-five inch scar under her rib.

   Id. at 786:1–22. Van Vorst’s gastroenterologist testified that he recommended to

   her that she consult with a surgeon about possibly removing her gallbladder and

   stated that Van Vorst indicated to him that she understood what he was

   recommending. Id. at 497:16–501:14. Indeed, she went to see the surgeon her

   gastroenterologist recommended who testified that he explained to her that she

   needed to have her gallbladder removed, and he had Van Vorst repeat back to him

   what he was telling her to make sure that she understood. Id. at 780:7–783:11. Her

   surgeon was also present at Lutheran when Van Vorst signed the consent form for

   her gallbladder surgery, and he testified that he made sure she understood the

   consequences of the surgery before she signed the form. Id. at 784:3–785:23. The

   surgeon certified on the consent form Van Vorst signed that he “explained . . . the

   nature, purpose, benefits, risks of, and alternatives to” the gallbladder surgery to her.

   ECF No. 109–1 at 18.

         The second consent form that Van Vorst claimed to have signed without

   understanding related to a procedure on her foot. Specifically, Van Vorst had a

   severe infection and was told by her podiatrist, Dr. Lucido, to go to the emergency

   room because she needed antibiotics administered intravenously and to have dead


                                              12
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 13 of 36 PageID #: 15287




   tissue surgically removed from her foot. She claimed that she left Lutheran prior to

   the surgery being performed, after someone on Lutheran’s staff allegedly made a

   sawing motion, which she claimed to have understood to mean that her doctor was

   going to amputate her foot. Trial Tr. at 70:19–74:22. Despite Van Vorst’s testimony

   that she believed her foot was going to be amputated during surgery, Dr. Lucido,

   with whom she had consulted on more than 240 occasions without requesting an

   interpreter, testified that he informed her about the nature and consequences of the

   procedure in his office and again at Lutheran and that Van Vorst indicated that she

   understood him based on her responses to his explanation. Id. at 796:4–800:3.

   Subsequently at Lutheran, “during the signing of the consent form [Van Vorst]

   didn’t like the language that [was] used to explain risks and alternatives of the

   surgery and she didn’t want to sign the consent and she left.” Id. at 799:17–20.

   Specifically, she did not like the fact that one of the possible risks of surgery was

   loss of limb. Id. at 799:22–800:2. A couple days later, Van Vorst visited Dr.

   Lucido’s office, where he was able to successfully perform the procedure on her foot

   because the antibiotic I.V. she received at Lutheran improved her overall condition,

   so that he could perform the surgery outside the hospital. Id. at 800:5–11. Van Vorst

   was evasive when asked questions about whether Dr. Lucido had recommended that

   she go to Lutheran for the operation on her foot and whether Dr. Lucido had

   successfully performed the operation in his office after she left the hospital. Id. at


                                            13
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 14 of 36 PageID #: 15288




   75:9–76:13, 132:3-133:20.      Van Vorst’s equivocation and asserted failure to

   remember raised significant issues related to her credibility and provided a

   reasonable basis for the jury to conclude that she did not undergo the procedure

   precisely because she understood the risks of surgery.

         Kenneth Mahnken: Every month when he visits his primary physician, who

   is not affiliated with Lutheran, Mahnken communicates with her without an ASL

   interpreter by reading her lips. Id. at 344:24–346:16. Mahnken reads magazines

   and newspapers and testified at a deposition that he can read the New York Post

   “pretty good.” Id. at 307:5–14, 344:21–23. He also watches history and true crime

   shows on television with closed captions.           Id. at 307:15–21.       Mahnken

   communicates with his parents, siblings, and uncle primarily through lipreading and

   writing. Id. at 321:1–25. His ex-girlfriend, whom he also described as his best friend

   and who sometimes accompanied him on his visits to Lutheran, does not speak ASL,

   and he communicated with her through lipreading. Id. at 322:8-22. Mahnken also

   uses email to communicate with people and orders items online through eBay. Id.

   at 344:2–7. When he worked at a radiator store, none of Mahnken’s co-workers

   were deaf, and he communicated with them through lipreading. Id. at 323:20–324:3.

         Mahnken testified about signing one consent form without understanding its

   contents.   Plaintiffs’ counsel showed him a consent form for a kidney stone

   procedure that a Dr. Calciano performed on him on August 23, 2012. The form was


                                            14
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 15 of 36 PageID #: 15289




   unsigned by an interpreter, and Mahnken testified that, when he signed it, he did not

   understand its contents. Trial Tr. at 318:1–320:1. But, on cross examination,

   defense counsel showed Mahnken a consent form for the same exact procedure,

   which indicated that ASL interpretive services were provided. Id. at 338:1–14. And

   Mahnken admitted that he believed there was someone from the office who

   communicated with him in ASL after defense counsel confronted him with that

   version of the consent form. Id. at 342:6–23. Another troubling aspect of this case

   occurred when I noticed Weiner communicating with Mahnken in sign language as

   he testified. When I noticed this, plaintiffs’ counsel was directed to instruct their

   clients not to communicate with witnesses while they were on the stand. Id. at

   340:2–341:2.

         Yvette Soto: Neither Soto’s parents nor her siblings understand ASL, and

   she communicates with them through gestures. Id. at 405:14–406:7. Soto has held

   a number of jobs where she was required to communicate with people who did not

   understand ASL and she likewise communicated with them through gestures. Id. at

   415:6–417:4. One of her jobs was at a library, which required her to alphabetize

   books. Id. at 416:11–13. Soto’s primary care physician testified that he has

   communicated with her through writing and that she confirmed her understanding

   of what he told her by responding appropriately to his questions. Id. at 478:21–

   479:6, 480:20–481:10, 482:16–483:14. Soto did not testify about whether she


                                            15
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 16 of 36 PageID #: 15290




   understood any of the consent forms that she signed and which were admitted into

   evidence as part of a document dump of medical records.

                                             ***

         Against this backdrop I turn to the legal issues raised by plaintiffs’ motions

   under Rule 50 for a judgment notwithstanding a verdict and for a new trial under

   Rule 59.

                                        ANALYSIS
         A.     Rule 50 Motion

         Under Rule 50, “[a] judgment notwithstanding the verdict may only be

   granted if there exists such a complete absence of evidence supporting the verdict

   that the jury's findings could only have been the result of sheer surmise and

   conjecture, or the evidence in favor of the movant is so overwhelming that

   reasonable and fair minded persons could not arrive at a verdict against it.”

   Wiercinski v. Mangia 57, Inc., 787 F.3d 106, 112 (2d Cir. 2015) (internal quotation

   and alteration omitted). The moving party bears a heavy burden, especially where,

   as here, “the jury has deliberated in the case and actually returned its verdict in favor

   of the non–movant.” Cash v. Cty. of Erie, 654 F.3d 324, 333 (2d Cir. 2011) (internal

   quotation omitted).

         Plaintiffs’ motion for judgment notwithstanding the verdict is based on the

   single ground that they were treated “less well” than other patients. Pl. Br. at 8–9.

   This claim fails for numerous reasons. First, the less well standard on which they
                                              16
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 17 of 36 PageID #: 15291




   rely is based on a Guidance issued by the New York City Commission on Human

   Rights in 2018, years after they were treated at Lutheran.2 Pl. Br. at 9 (citing N.Y.C.

   Commission on Human Rights, Legal Enforcement Guidance on Discrimination on

   the Basis of Disability) (hereinafter the “Guidance”). Such Guidance would have

   lacked the force of law even if it was in effect during the relevant period. See Suffolk

   Reg’l Off-Track Betting Corp. v. N.Y. Racing & Wagering Bd., 11 N.Y.3d 559, 571–

   72 (2008). More significantly, even if the Guidance was treated as the equivalent of

   a statute, it could not be applied retroactively as a basis for imposing legal liability

   on Lutheran (as distinguished from prospectively). Nor could other portions of the

   Guidance first adopted in 2018 upon which plaintiffs rely, see Guidance at 64–65,

   be so applied. Indeed, both the Supreme Court and the New York Court of Appeals

   have held that a predicate for such retroactive application of a legislative enactment

   depends on a clear indication of legislative intent that it be so applied. See Landgraf

   v. USI Film Prods., 511 U.S. 244, 268 (1994); Matter of Regina Metro. Co., LLC v.

   N.Y. State Div. of Hous. & Cmty. Renewal, No., 35 N.Y.3d 332, 365–69 (2020)

   (applying holding in Landgraf). And this is particularly true where, as here, the


   2
    After the parties submitted their briefing for the present motion, I asked them to
   advise me of the date when the Guidance was first issued because I had trouble
   obtaining that information. It is undisputed that the first version of the Guidance
   was issued in June 2018. See ECF Nos. 122, 123. See also Susan Gross Sholinsky
   & Nancy L. Gunzenhauser Popper, NYC Commission on Human Rights Issues
   Guidance on Employers’ Obligations Under the City’s Disability Discrimination
   Laws, NAT’L L. REV. (Sept. 17, 2018).
                                             17
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 18 of 36 PageID #: 15292




   plaintiff seeks punitive damages predicated on the retroactive application of the

   Guidance. See Landgraf, 511 U.S. at 281; Regina Metro. Co., 35 N.Y.3d at 384–85.

         Nevertheless, unaware of the effective date of the Guidance, and over the

   objection of Lutheran, I gave the jury the following instruction:

         [Lutheran] was required to make reasonable accommodations to
         enable disabled persons to enjoy the benefits that [Lutheran]
         normally makes available to its patients.              [Lutheran]
         discriminated against a plaintiff if, because of a plaintiff’s
         disability, [Lutheran], either directly or indirectly, treated the
         plaintiff less well by not providing him or her with any
         appropriate auxiliary aids and services that were necessary to
         ensure that he or she could effectively communicate with
         [Lutheran’s] physicians and staff in order to participate in his or
         her medical care.

   Trial Tr. at 1122:5–14 (emphasis added).

         The jury’s verdict indicated that it found that Lutheran made reasonable

   accommodations to enable plaintiffs to enjoy the benefits that it normally made

   available to its patients and that they were provided with appropriate aids and

   services that were necessary to ensure that they could effectively communicate with

   Lutheran’s physicians and staff in order to participate in their medical care.

   Nevertheless, plaintiffs argue that, even if the auxiliary services that were provided

   enabled them to effectively communicate with Lutheran’s physicians and staff in

   order to participate in their medical care, they were treated less well when they

   received “over 70 consent forms in a secondary language [English]—without the

   benefit of an ASL interpreter.” Pl. Br. at 10. Specifically, they argue that “[e]ven if
                                             18
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 19 of 36 PageID #: 15293




   the jury disagreed with expert testimony outlining plaintiffs’ abilities in English,

   nothing in the record supports the proposition that plaintiffs’ fluency in English

   surpassed their fluency in ASL.” Id.

         Passing over the fact that the jury was not required to give credence to

   plaintiffs’ testimony or that of their retained expert, who simply accepted what

   plaintiffs told her, this argument is flatly inconsistent with the less well standard as

   outlined in my instruction, which is based on the language of the City Law and

   plaintiffs’ own request to charge. See N.Y.C. Admin Code § 8-107(15); ECF No.

   68 at 9. The issue for the jury to decide was not whether plaintiffs’ abilities in

   English surpassed their fluency in ASL. The critical issue is whether plaintiffs’

   ability to read, understand, and write English enabled them “to effectively

   communicate with Lutheran’s physicians and staff in order to participate in his or

   her medical care.” There was more than enough evidence that the jury could so find.

   Indeed, a note sent by the jury during deliberations indicates that it focused on this

   instruction. The note read as follows:

         The jury requests some clarification on the instructions you gave to us.
         On page 11, starting on line 4, which says: “The hospital discriminated
         against a plaintiff if, because of the plaintiff’s disability, the Hospital
         either directly or indirectly, treated the plaintiff less well by not
         providing him or her with any appropriate auxiliary aids and services
         that were necessary to ensure that he or she could effective [sic]
         communicate . . .” 3

   3
    The reason the jury was able to quote from my instruction is because it is my
   practice to provide a copy of the instruction to each juror.
                                             19
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 20 of 36 PageID #: 15294




         We are struggling with the definition of “effectively communicate.”

         On page 12, line 7 & 8 says “Ensuring effective communications is a
         legal requirement.”

         Does “effective communication” need to be done in the native or
         preferred language? For example, means of communication could be
         writing notes, VRI, gesturing, or American Sign Language live in
         person interpreter. For different languages, one or the other means
         would be appropriate. A native German speaker for example, would
         never use VRI or ASL interpreter. For the plaintiffs, each of which has
         a varying level of English proficiency, would it be appropriate to
         consider note writing as an “effective means” of communications?

   ECF No. 89–5.

         The answer I gave to this direct question was that “it could, depending on the

   circumstances.” ECF No. 89–6. Indeed, it was plaintiffs’ counsel who suggested I

   provide the jury with that answer, Trial Tr. at 1152:8–1153:9, thus reflecting their

   understanding that whether plaintiffs were provided an equally effective means of

   communication is a fact-intensive inquiry unsuited for judgment as a matter of law.

   Plaintiffs’ counsel conceded as much during a sidebar at trial: “So whether [Weiner]

   got effective communication is a highly disputed issue for the jury to decide.” Id. at

   642:12–14; see also Noll v. Int’l. Bus. Mach. Corp., 787 F.3d 89, 94 (2d Cir. 2015).

         Separate and apart from this issue, plaintiffs argue for the first time in their

   reply brief that they were treated less well because “other patients do not receive

   consent forms in a secondary language.” Reply Br. at 12. Passing over the fact that

   ASL cannot be provided in written form, plaintiffs’ contention is not supported by
                                            20
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 21 of 36 PageID #: 15295




   the record. As described above, Chilingarova testified that the consent forms were

   only available in five languages English, Spanish, Chinese, Russian, and Arabic.

   Trial Tr. at 680:10–25. For those who could only read other languages, an interpreter

   would be made available “just to give the essence of what the form was saying.” Id.

   at 673:8–9. Plaintiffs were not treated any differently—let alone “less well”—than

   hearing patients who spoke any other language. None of Lutheran’s patients—deaf

   or hearing—had written translations of the consent forms made available to them

   unless they read and understood one of the five languages.4 “For sign language, if

   the patient reads English, they will get a written version.” Id. at 682:11–12.

         Indeed, the language of the consent forms upon which plaintiffs rely, and

   which they characterize as the “operative phrase,” provides that “If consenting party

   is unable to read or unable to understand English,” an interpreter will certify that he

   or she has read or interpreted the contents of the consent form to the patient in the




   4
     Plaintiffs also mischaracterize Chilingarova’s testimony when they argue that she
   “explained that VRI should not be used to sign consent forms.” Pl. Br. at 5. As
   described above, Chilingarova testified that all interpreters, regardless of language,
   were instructed not to interpret verbatim every single word on a consent form
   because they were interpreters of spoken language, not translators of written
   language. Trial Tr. at 682–83. Chilingarova thus simply testified that VRI
   interpreters—just like any interpreter used by Lutheran—should not translate
   consent forms verbatim. She never testified that it was inappropriate to use VRI to
   facilitate effective communication between deaf patients and their doctors to obtain
   informed consent for a procedure.

                                             21
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 22 of 36 PageID #: 15296




   presence of a physician. Pl. Br. at 4; Exs. A–D (emphasis added).5 Based on the

   evidence described above, the jury could have concluded that each of the plaintiffs

   did, in fact, read and understand English and could also write in English. In sum,

   plaintiffs’ argument in support of their motion for a judgment notwithstanding the

   verdict is legally and factually without merit.

         Perhaps recognizing the flaw in the only argument made in their opening brief

   for judgment as a matter of law, plaintiffs’ reply brief contained arguments not made

   in their initial memorandum. Specifically, they argued that (1) “under Federal law”

   they are “entitled to auxiliary aids and services to achieve equally effective

   communication”; (2) New York City law is “broader than federal law,” and that

   under the City Law plaintiffs were entitled to reasonable accommodations unless

   that accommodation imposes an “undue hardship”; and (3) reformulated and now

   relegated to last place in the order of arguments made on reply, the “less well”

   standard entitles them to judgment as a matter of law. Reply Br. at 4–13. I decline

   to consider the first two new arguments for judgment as a matter of law because they

   were made for the first time in plaintiffs’ reply brief. See Clubside, Inc. v. Valentin,

   468 F.3d 144, 159 n.5 (2d Cir. 2006) (Sotomayor, J.); United States v. Yousef, 327



   5
     On the second day of trial, before I had a full understanding of the case and the
   evidence that would be presented, I said that “I agree that [plaintiffs] need an ASL
   interpreter” to “sign a valid consent form.” Pl. Br. at 11. The issue turned out to be
   much more complicated than that, as my jury instructions indicate.
                                             22
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 23 of 36 PageID #: 15297




   F.3d 56, 115 (2d Cir. 2003); Aviva Trucking Special Lines v. Ashe, 400 F.Supp.3d

   76, 80 (S.D.N.Y. 2019) (Koeltl, J.). I make an exception for plaintiffs’ “less well”

   argument because it bears some relation to the argument in their opening brief, which

   I have addressed above.

         While the other two arguments that plaintiffs make for the first time in their

   reply memorandum cannot provide a basis for a motion for judgment as a matter of

   law, plaintiffs make similar arguments with respect to their motion for a new trial

   pursuant to Rule 59 on the ground that the jury instructions are erroneous. I reject

   them below because they do not provide a basis for that relief, in part because their

   objection to the charge, which they requested, was procedurally forfeited.

         B.     Rule 59 Motion

         Under Rule 59, a district court may award a new trial if, as relevant to

   plaintiffs’ motion, (1) the jury instructions contained prejudicial errors or (2) the jury

   reached a verdict that is against the weight of the evidence. Raedle v. Credit Agricole

   Indosuez, 670 F.3d 411, 417 (2d Cir. 2012); Jin v. Metro. Life Ins. Co., 310 F.3d 84,

   91 (2d Cir. 2002).

              1. Jury Instructions

         In reviewing plaintiffs’ challenge to the jury instructions, the instructions must

   be considered “in their entirety to determine whether, on the whole, they provided

   the jury with an intelligible and accurate portrayal of the applicable law.” United


                                              23
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 24 of 36 PageID #: 15298




   States v. Weintraub, 273 F.3d 139, 151 (2d Cir. 2001). A jury instruction is

   erroneous if, “in light of the charge as a whole,” it “misleads the jury as to the correct

   legal standard or does not adequately inform the jury on the law.” Callahan v.

   Wilson, 863 F.3d 144, 148 (2d Cir. 2017) (internal quotation omitted).               “An

   erroneous instruction, unless harmless, requires a new trial.” Jin, 310 F.3d at 91.

   An erroneous jury instruction is harmless where “the court is convinced that the error

   did not influence the jury’s verdict.” Gordon v. N.Y.C. Bd. of Educ., 232 F.3d 111,

   116 (2d Cir. 2000).

         Plaintiffs argue that it was error to instruct the jury that Lutheran “was not

   required to provide the plaintiffs with the . . . plaintiffs’ preferred means of

   communication.” Pl. Br. at 12. Some background as to the language of the clause

   to which plaintiffs object is necessary. Plaintiffs did not submit a proposed jury

   instruction on this issue. An early version of the instructions that I circulated

   contained the following language:

         Whether [Lutheran] discriminated against a plaintiff under these
         laws does not depend on the health outcome resulting from the
         plaintiff’s medical treatment, nor on whether the plaintiff would
         have experienced a better health outcome if he or she were not
         disabled. These laws also did not require [Lutheran] to provide
         the plaintiffs with the best possible means of communication, nor
         the most efficient means of communication, nor the plaintiffs’
         preferred means of communication.6

   6
    The first draft of my instructions that was provided to the parties was not marked
   as a court exhibit. The language quoted above comes from my chambers copy,
   which will be docketed along with this opinion.
                                              24
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 25 of 36 PageID #: 15299




         Plaintiffs objected to the clause in the sentence that Lutheran was not required

   to provide the plaintiffs’ “preferred means of communication.” Trial Tr. at 906:19–

   907:12. After some colloquy, plaintiffs’ counsel, Mr. Rozynski, suggested that I use

   the instruction given in Giterman v. Pocono Med. Ctr., ECF No. 168, 3:16–cv–0402

   (M.D. Pa. 2019). And specifically, he quoted language in the Giterman charge

   which stated in relevant part that “[t]here is no per se rule that sign language

   interpreters are always mandated or are required upon request.” Trial Tr. at 904:2–

   4. Mr. Rozynski concluded by stating that if the Giterman instruction was given it

   would “alleviate[] everyone’s concerns here.” Id. at 904:2–905:8. After a recess, I

   circulated another draft of my instruction (Court Exhibit 4), which included the

   language from my earlier draft and added the full language from Giterman over

   defendant’s objection. Id. at 947:10–948:4. The revised charge (with the Giterman

   language italicized and bolded below) was included in the final charge (Court

   Exhibit 7) and ultimately read as follows:

         Whether [Lutheran] discriminated against a plaintiff does not
         depend on the health outcome resulting from the plaintiff’s
         medical treatment, nor on whether the plaintiff would have
         experienced a better health outcome if he or she were not
         disabled. [Lutheran] was not required to provide the plaintiffs
         with the best possible means of communication, nor the most
         efficient means of communication, nor the plaintiffs’ preferred
         means of communication. Rather, [Lutheran] was required to
         provide the plaintiffs with equal access to and participation in
         their own medical treatment. Stated another way, in order for
         aids, benefits, or services to be equally effective, they are not
                                            25
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 26 of 36 PageID #: 15300




         required to produce the identical result or level of achievement
         for disabled and nondisabled persons, but must afford disabled
         persons the opportunity to obtain the same result, to gain the
         same benefits or to reach the same level of achievement.

         Now, on Monday during the course of the trial, I told you that
         [Lutheran] had to provide VRI that works. This was not an
         entirely accurate statement. Ensuring effective communication
         is the legal requirement—VRI is only one way to ensure effective
         communication, provided that it functions properly.

         There is no per se rule that sign language interpreters are
         always mandated or are required upon request. Nor does the
         law require healthcare providers to supply any and all auxiliary
         aids even if they are desired and demanded. The law provides
         that the type of auxiliary aids will vary depending upon the
         circumstances.

         Specifically: the type of auxiliary aid or service necessary to
         ensure effective communication will vary in accordance with
         the method of communication used by the individual; the
         nature, length, and complexity of the communication used by
         the individual, and the context in which the communication is
         taking place.

         So, for example, here is an illustration that is not itself a part
         of the law, and is not factually similar to the facts in this case:

               Patient goes [to] his doctor for a bi–weekly check–
               up, during which the nurse records Patient’s blood
               pressure and weight. Exchanging notes and using
               gestures are likely to provide an effective means of
               communication at this type of check–up. BUT:
               Upon experiencing symptoms of a mild stroke,
               Patient returns to his doctor for a thorough
               examination and battery of tests and requests
               tha[t] an interpreter be provided. Patient’s doctor
               should arrange for the services of a qualified
               interpreter, as an interpreter is likely to be
               necessary for effective communication with the
                                            26
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 27 of 36 PageID #: 15301




                Patient, given the length and complexity of the
                communication involved.7

   ECF No. 88 at 11:14–13:12.

         Notwithstanding the inclusion of this language from Giterman, which could

   not have been more helpful to plaintiffs, Mr. Roszynski again objected to the

   language that remained in the charge that Lutheran “was not required to provide

   plaintiffs with . . . plaintiffs’ preferred means of communication. . . . [This is] the

   only thing that I have a problem with.” Trial Tr. at 972:15–973:9. Just to be clear

   again, this language, which was located on page 11, line 11 of Court Exhibit 4, was

   the only language to which plaintiffs objected. Id. at 972:15–19. I rejected that

   objection because the phrase to which they objected was necessary to place in

   context the subsequent sentence, which was helpful to plaintiffs, and which reads as

   follow: “Rather [Lutheran] was required to provide the plaintiffs with equal access

   to and participation in their own medical treatment.” ECF No. 87 at 11. The

   suggestion that this constitutes reversible error simply ignores the fact that there was

   no meaningful difference between the objectionable phrase and the Giterman

   instruction, including its first line that “[t]here is no per se rule that sign language



   7
    The Giterman instruction explicitly says that this illustration is from a Technical
   Assistance Manual without describing its source. The manual was in fact published
   by the Department of Justice relating to compliance with Title III of the ADA. See
   Dep’t of Justice, Technical Assistance Manual on the American With Disabilities
   Act, § III–4.3200.
                                             27
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 28 of 36 PageID #: 15302




   interpreters are always mandated or are required upon request.” Indeed, when

   requesting the Giterman instruction, plaintiffs’ counsel acknowledged:

         So [the Court’s proposed jury instruction] would incorporate the
         language that says the city law did not require the hospital to
         provide plaintiffs with the best possible means of
         communication, nor the most efficient means of communication
         or the plaintiffs preferred means of communication. Again, I
         think the language I just read off [from Giterman] would
         subsume that.

   Trial Tr. at 906:25–907:6 (emphasis added).

         Under these circumstances, plaintiffs’ argument that the charge was

   prejudicial error fails for several reasons.    First, because the inclusion of the

   Giterman charge that plaintiffs themselves requested repeated the language that they

   now claim was erroneous, their objection is procedurally forfeited. See United States

   v. Kosinski, 976 F.3d 135, 153 (2d Cir. 2020) (Where plaintiffs “appear[] to have

   endorsed the substance of the given charge,” they “ha[ve] waived any right to . . .

   review of the charge.”).

         Second, notwithstanding the opening sentence of the Giterman instruction

   that “[t]here is no per se rule that sign language interpreters are always mandated or

   are required upon request,” the subsequent illustration in the paragraph that followed

   explained that the “type of auxiliary aid or service necessary to ensure effective

   communication will vary in accordance with the method of communication used by

   the individual; the nature, length, and complexity of the communication used by the


                                            28
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 29 of 36 PageID #: 15303




   individual, and the context in which the communication is taking place,” and

   explicitly stated that there may be circumstances where a doctor may be required to

   “arrange for the services of a qualified interpreter” at the patient’s request. Thus,

   the jury was told, and plaintiffs were permitted to argue, that there were

   circumstances in which a covered entity, such as Lutheran, may be required to

   provide sign language interpreters to deaf patients.

         This significant mitigating language aside, the charge that plaintiffs object to

   was not erroneous. The Appellate Division has held that that the City Law does not

   obligate covered entities to provide disabled individuals the “specific

   accommodation” that they “prefer[].” See Porter v. City of New York, 128 A.D.3d

   448, 449 (1st Dep’t 2015); Silver v. City of N.Y. Dep’t of Homeless Servs., 115

   A.D.3d 485, 486 (1st Dep’t 2014) (“an employer is not obligated to provide the

   disabled employee with [an] accommodation that the employee requests or prefers”).

   These Appellate Division cases may not “be disregarded by a federal court unless it

   is convinced by other persuasive data that the highest court of the state would decide

   otherwise.” West v. Am. Tel. & Tel. Co., 311 U.S. 223, 237 (1940).

         Rather than any hint that the Court of Appeals would reject these Appellate

   Division cases and hold that a covered entity must provide a disabled individual with

   his preferred means of communication, there is data which suggests these cases were

   decided correctly.   Even the New York City Commission on Human Rights


                                            29
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 30 of 36 PageID #: 15304




   Guidance on which plaintiffs rely, although rendered after plaintiffs were treated,

   states that a “covered entity need not provide the specific accommodation sought by

   the individual making the request so long as [the covered entity] propose[s]

   reasonable alternatives that meet the specific needs of the individual or that

   specifically address the impairment.” Guidance at 56 (citing Cruz v. Schriro, 51

   Misc.3d 1203(A) (Sup. Ct. N.Y. Cty. 2016) (“[A]n employer is not obligated to

   provide a disabled employee with the specific accommodation that the employee

   requests or prefers[.]”)). Consistent with this Guidance, a recent New York case

   held that a movie theater was not required to acquiesce in a deaf person’s preference

   for captions on the movie screen itself, rather than on a separate external device. See

   Roberman v. Alamo Drafthouse Cinemas Holdings LLC, 67 Misc. 3d 182, 186 (N.Y.

   Sup. Ct. 2020).

         Phillips v. City of New York, 66 A.D.3d 170 (1st Dep’t 2009), upon which

   plaintiffs rely, is not to the contrary. In Phillips, an employee of New York City

   sought a one-year medical leave so that she could undergo treatment for breast

   cancer. The City entertained requests for extended medical leave only for permanent

   civil service employees and not for employees, such as the plaintiff, who held

   noncompetitive civil service titles. The City therefore declined to offer any extended

   medical leave or even to discuss what accommodations might be appropriate. After

   failing to receive any accommodation, plaintiff did not return to work and was


                                             30
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 31 of 36 PageID #: 15305




   terminated thereafter. Under these circumstances, the Appellate Division held that

   the plaintiff stated a cause of action without addressing whether the accommodation

   was necessary “to enable a person with a disability to satisfy the essential requisites

   of a job. . . .” N.Y.C. Admin. Code § 8–107(15)(a). Phillips did not hold that, absent

   undue hardship, an employer is required to provide its disabled employees with

   whichever specific accommodation he or she requests. Indeed, as described above,

   the post–Phillips decisions of the Appellate Division, as well as the Guidance

   provided by the New York City Human Rights Commission, confirm that an

   employer (or any covered entity) may provide a disabled employee with a different

   reasonable accommodation than the one the employee prefers.

         Nevertheless, plaintiffs argue that language substantially similar (if not

   identical) to the charge that they requested was erroneous because it is inconsistent

   with Title II of the ADA, the implementing regulation and guidance of which

   provides that a Title II entity “must honor the person’s choice, unless it can

   demonstrate that another equally effective means of communication is

   available . . .” ADA Requirements—Effective Communication, U.S. Dep’t of

   Justice, available at https://bit.ly/2LjgXD4; see also 28 C.F.R. § 35.160(b).

   Plaintiffs argue that Title II is relevant here because the City Law “imposes a more

   liberal interpretation than its federal and state counterparts,” and thus Title II’s

   standard is a “floor” below which the City Law cannot fall. Pl. Br. at 15–16.


                                             31
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 32 of 36 PageID #: 15306




          Even if plaintiffs had not procedurally forfeited their objection to the

   language of the charge, an overview of the ADA demonstrates why this argument is

   without merit. The ADA “forbids discrimination against persons with disabilities in

   three major areas of public life: employment, which is covered by Title I of the

   statute; public services, programs, and activities, which are the subject of Title II;

   and public accommodations, which are covered by Title III.” Tennessee v. Lane,

   541 U.S. 509, 516–17 (2004). Plaintiffs do not contest that Lutheran, as a public

   accommodation, is subject to Title III, not Title II, of the ADA. Pl. Br. at 13. Title

   III’s implementing regulation states that “a public accommodation should consult

   with individuals with disabilities whenever possible to determine what type of

   auxiliary aid is needed to ensure effective communication, but the ultimate decision

   as to what measures to take rests with the public accommodation, provided that the

   method chosen results in effective communication.” 28 C.F.R. § 36.303(c)(1)(ii).

   Indeed, it is ironic that plaintiffs requested a charge from Giterman, which cites a

   Technical Assistance Manual for Title III, yet argue that the charge was erroneous

   under the inapplicable Title II. Moreover, contrary to plaintiffs’ argument, the

   charge the jury was given was not inconsistent with Title II’s requirements. Title II

   itself does not entitle an individual with a disability to his or her preferred means of

   communication. Rather, an entity covered by Title II must only honor a disabled

   individual’s preference unless “an equally effective means of communication is


                                             32
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 33 of 36 PageID #: 15307




   available . . .” As explained above, and as plaintiffs themselves agreed, whether

   Lutheran provided plaintiffs with an “equally effective means of communication”

   was a jury question.

             2. Weight Of The Evidence

         A district court may grant a new trial on the ground that the verdict was against

   the weight of the evidence pursuant to Rule 59 only if the verdict is “seriously

   erroneous” or “a miscarriage of justice.” Raedle, 670 F.3d at 417–18. In deciding a

   Rule 59 motion, as the plaintiffs recognize, “a trial judge is free to weigh the

   evidence himself.” Crawford v. Franklin Credit Mgmt. Corp., 2015 WL 1378882,

   at *7 (S.D.N.Y. Mar. 26, 2015), aff’d sub nom. Crawford v. Tribeca Lending Corp.,

   815 F.3d 121 (2d Cir. 2016). Nevertheless, a “high degree of deference [is] accorded

   to the jury’s evaluation of witness credibility,” and “jury verdicts should be disturbed

   with great infrequency.” Raedle, 670 F.3d at 418. Where “a verdict is predicated

   almost entirely on the jury’s assessments of credibility, such a verdict generally

   should not be disturbed except in an egregious case[.]” Id.

         Plaintiffs argue that “the Court need not delve too far into witness credibility”

   because the fact that plaintiffs “received written consent forms in English—without

   the benefit of an ASL interpreter” is sufficient to entitle them to a new trial. Pl. Br.

   at 19. This argument is a rehash of their Rule 50 motion that they were treated “less

   well” in relation to the consent forms, which I rejected earlier. The fact that there


                                             33
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 34 of 36 PageID #: 15308




   are consent forms, signed by plaintiffs, that do not have a corresponding signature

   from an ASL interpreter is simply evidence that the jury was free to consider or

   reject when determining whether plaintiffs were able to effectively communicate

   with their doctors and provide informed consent. The jury was also free to consider

   evidence, or the lack of credible evidence, provided by the plaintiffs themselves.

   And the jury was also free to consider the testimony of the doctors, many of whom

   had treated plaintiffs for years and who testified that they were able to communicate

   effectively with plaintiffs without an ASL interpreter, and their signatures on the

   consent forms certifying that they “explained to [plaintiffs], the nature, purpose,

   benefits, risks of, and alternatives to” the proposed procedures. See, e.g., ECF No.

   109–1 at 1, 13–15, 16, 18–19; ECF No. 109–2 at 3–4, 13–14, 16–17, 30–32; ECF

   No. 109–3 at 2; ECF No. 109–4 at 3–5.

         In sum, the weight of the evidence at trial demonstrated each plaintiff’s ability

   to understand and communicate with their physicians in English and provide

   informed consent to medical procedures at Lutheran. Indeed, the jury’s verdict

   suggests that it found plaintiffs’ testimony not credible, and because that finding is

   well supported by the record, plaintiffs’ motion is denied.

                                 CONCLUSION

         In closing, it bears noting what this case was about. Plaintiffs’ counsel

   “emphasize[d]” in his opening statement that “[t]his is not a medical malpractice


                                            34
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 35 of 36 PageID #: 15309




   case” and that his focus “is not on whether medical treatment was necessary, whether

   medical treatment was ultimately successful, no, our focus is not on the medical care

   itself” but rather on whether plaintiffs had an opportunity to provide informed

   consent. Trial Tr. at 32:4–13. None of the plaintiffs complained about the quality

   of care they received, nor did they testify credibly that, notwithstanding any alleged

   flaws in the consent process, they did not understand the explanations they were

   provided. Nor did they testify that even in retrospect they would not have consented

   to the procedures had they known about the risks. Indeed, Van Vorst declined to

   undergo a procedure precisely because of the explanation she received.

         In sum, plaintiffs had scant prospect of obtaining anything more than nominal

   damages even if the jury had found Lutheran liable. Moreover, Lutheran had merged

   with NYU Langone in 2016—after the treatment about which plaintiffs

   complained—and NYU Langone changed the complained-of policy, obviating any

   prospect of injunctive relief. Trial Tr. at 724:13–728:14. Nor will the verdict of the

   jury, or my rejection of plaintiffs’ legal argument, make bad law or “have startling

   consequences on the deaf community,” as they suggest. Pl. Br. at 11. Indeed,

   plaintiffs acknowledge that in 2018, years after they were treated at Lutheran, the

   New York City Human Rights Commission provided guidance that a hospital “must

   provide a qualified sign language interpreter to a patient who is deaf as a reasonable

   accommodation.” Pl. Br. at 19 (quoting Guidance at 64). Although this Guidance


                                            35
Case 1:15-cv-01667-ERK-PK Document 124 Filed 12/14/20 Page 36 of 36 PageID #: 15310




   cannot be applied retroactively, it cannot be ignored going forward by any hospital

   in the face of the holding of the New York Court of Appeals that an agency’s

   “interpretation of the statute it administers, if not unreasonable or irrational, is

   entitled to deference.” Salvati v. Eimicke, 72 N.Y.2d 784, 791 (1988). While the

   plaintiffs therefore had no meaningful stake in the outcome, a favorable verdict

   would have yielded a significant fee for plaintiffs’ counsel. I decline to overturn the

   jury’s considered verdict merely to indulge plaintiffs’ counsel’s quest for fees.

   Plaintiffs’ post-judgment motions are each denied.

                                                        SO ORDERED.

                                                        Edward R. Korman
   Brooklyn, New York                                   Edward R. Korman
   December 14, 2020                                    United States District Judge




                                             36
